Title: [Diary entry: 5 December 1787]
From: Washington, George
To: 

Wednesday 5th. Thermometer at 47 in the Morning—47 at Noon and 46 at Night. The Wind getting to No. Wt. in the Night blew hard but lulled in the Morning, & by Nine Oclock, grew calm and very cloudy. About noon it dropped rain and had appearances of a wet afternoon tho’ it turned out otherwise—a bright horizon about Sundown. Went out, in Company with Colo. Humphreys, with the hounds after we had breakfasted. Took the drag of a Fox on the side of Hunting Creek near the Cedar gut. Carried it through Muddy hole Plantation into the Woods back of it and lost it near the Main road. After which I went to Muddy hole, Dogue run, Frenchs, and the Ferry Plantations. At the first (Muddy hole) 2 plows only were at Work; the third being at the Shop. The other hands after securing their Corn in the Barn began to dig the Carrots in the (quarter of an Acre of the) experimental ground. At Dogue run, the Corn in the East cut of field No. 4 measured 27 barrls. and that which grew in the Small field by Frenchs measured 15 barrls. of sound Corn. The Plows were stopped, and all hands were employed in treading out the only remaining Stack of Oats. The last Stack turned out 129 bushls.; 37½ of wch. came to the Mansn. Ho. & 91½ remd. for the Plantn. At French’s 2 plows were at work, the other hands were employed in cleaning Oats. At the Ferry, three plows were at Work. The other hands were cleaning the tailings of Wheat & threshing out Pease.